   Case 3:18-cr-00089-MMH-JRK Document 101 Filed 01/30/19 Page 1 of 1 PageID 304


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

-vs-                                                             Case No. 3:18-cr-89-J-34JRK

KATRINA BROWN                                   Defense Attys.: Richard J. Landes, Esquire &
                                                                John P. Leombruno, Esquire
                                                          AUSAs: A. Tysen Duva, Esquire &
                                                                   Michael Coolican, Esquire



 JUDGE             James R. Klindt           DATE AND TIME           1/30/2019
                   U. S. Magistrate Judge                            1:40 p.m. - 3:23 p.m.
                                                                     in camera portions
                                                                     1:50 p.m. - 2:05 p.m.
                                                                     2:40 p.m. - 3:20 p.m.
 DEPUTY            Megan D. Chaddock         TAPE/REPORTER           Digital
 CLERK
 INTERPRETER       None Present              PRETRIAL/PROBATION      None Present


                                      CLERK’S MINUTES

PROCEEDINGS: HEARING RE: FORMER COUNSEL’S MOTION FOR IN CAMERA
HEARING REGARDING PRIOR REPRESENTATION ISSUES (DOC. NO. 98)

Counsel present for Movant:
     Henry M. Coxe, III, Esquire
     O. David Barksdale, Esquire

Court heard from the parties and counsel for Movant.

In camera ex parte portions of hearing held 1:50 p.m. - 2:05 p.m.; 2:40 p.m. - 3:20 p.m.

Movant’s Exhibits 1-9 admitted under seal.

Hearing re: Former Counsel’s Motion For In Camera Hearing Regarding Prior Representation
Issues (Doc. No. 98) continued to Tuesday, February 5, 2019 at 3:30 p.m. Defendant’s
presence is required.

Notice to enter.
